NO. 07-03-0436-CR

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                    PANEL E

                                         MARCH 19, 2004
                                 ______________________________


                                     RICARDO DWAYNE GOMEZ,

                                                                                 Appellant

                                                         v.

                                         THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                        NO. 8,543-B; HON. JOHN B. BOARD, PRESIDING
                             _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

         Appellant Ricardo Dwayne Gomez appeals his conviction for driving while

intoxicated. Pursuant to a plea bargain, appellant entered a plea of guilty to the charge,

and the trial court assessed punishment at five years in prison. However, the sentence

was suspended and appellant was placed on three years community supervision. The trial

court eventually revoked appellant’s probation, upon motion by the State, and sentenced

him to five years imprisonment. Appellant timely noticed his appeal, and counsel was


         1
          John T. B oyd, C hief Justice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. T EX . G O V ’T
C ODE A N N . §75.002 (a)(1 ) (Vernon Sup p. 2004).
appointed. The latter moved to withdraw after filing a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that she had

searched the record and found no arguable grounds for reversal. The motion and brief

illustrated that appellant was informed of his rights to review the appellate record and file

his own brief. So too did we inform appellant that any brief he cared to file had to be filed

by March 11, 2004. To date, appellant has filed no pro se response or brief. Nor has he

moved for an extension of time to file same.

       After conducting an independent review of the record, we find no reversible error.

Appellant informed the court via the plea admonishment papers he signed that he was 1)

properly indicted, 2) represented by legal counsel, and 3) mentally competent when

entering his plea. Furthermore, the punishment levied was within the range provided by

statute. And, because no appeal was taken within 30 days from the date of appellant's

initial conviction, we have no jurisdiction over purported error arising at or before his

original plea hearing. Manuel v. State, 994 S.W.2d 658, 661 ( Tex. Crim. App. 1999).

       Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial

court is affirmed.



                                                  Brian Quinn
                                                    Justice

Do not publish.




                                              2